PER CURIAM.
Because the record indicates that the former husband was not afforded his due process rights for the criminal contempt hearing, we reverse the portion of the order finding the former husband in criminal contempt for failure to pay court ordered alimony. Bowen v. Bowen, 471 So.2d 1274, 1277 (Fla.1985)(holding that “potential criminal contemnors are entitled to the same constitutional due process protections afforded criminal defendants in more typical criminal proceedings.”); Pompey v. Cochran, 685 So.2d 1007, 1012-13 (Fla. 4th DCA 1997). The remaining issues raised by the former husband lack merit. Accordingly, we reverse in part and affirm in part.